Citation Nr: 1512627	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for residuals, right hand and finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, denied the current appellate claims.

For the reasons detailed below, the Board finds that further development is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran also initiated an appeal to the denial of service connection for a lumbar spine disorder.  However, service connection was subsequently established for such a disability by a July 2012 Decision Review Officer (DRO) decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


REMAND

The record reflects the Veteran has contended, in part, that his CLL was due to exposure to the chemical ethylene glycol, which was used to de-ice aircraft while he was on active duty.  The Board acknowledges that a September 2012 VA medical examination concluded the Veteran's CLL was not due to this purported exposure.  However, the Veteran has also indicated that his CLL may be due to engine fumes from aircraft, chemicals while in the Middle East, other cleaning solvents, and chemicals used to spray for mosquitos.  The September 2012 VA examination did not address these contentions.  As such, the Board must find that the VA examination did not adequately address all of the Veteran's contentions regarding the potential etiology of his CLL.  

With respect to the right hand claim, the Board notes that the Veteran's service treatment records confirm he was treated for a sprained thumb and fractured right 2nd metacarpal head on his right hand in June 1989.  He was also treated for a subsequent right hand injury in August 1997.  The Board acknowledges that another September 2012 VA examination included an opinion to the effect the Veteran's current right hand condition was not related to his active service.  However, the Veteran's accredited representative criticized the adequacy of that examination in a November 2014 written statement.  In pertinent part, the representative contended the examiner provided no rationale for this opinion, noting that the United States Court of Appeals for Veterans Claims has held that merely listing evidence before stating a conclusion is not an adequate statement of rationale.  See November 2014 Appellate Brief (citing Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Board acknowledges that the rationale listed in the September 2012 VA examination noted that there was a question of whether the Veteran actually had a fracture, and that no fracture was identified on recent X-ray.  Nevertheless, the examiner did not address whether the current right hand condition could be etiologically linked to the fact the Veteran did have confirmed in-service injuries of the right hand.  As such, the Board must concur that the examination is inadequate for resolution of this claim, and that it must be remanded for a new examination that does adequately address the etiology of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that VA must ensure the adequacy of any medical examination undertaken in support of a claim); see also Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ('the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.') (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his CLL and right hand since September 2012.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service CLL and/or right hand symptomatology; as well as his purported in-service exposure to engine fumes from aircraft, chemicals while in the Middle East, other cleaning solvents, and chemicals used to spray for mosquitos..  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the nature and etiology of his current CLL and right hand disability.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For the CLL, the respective examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service, to include his purported exposure to engine fumes from aircraft, chemicals while in the Middle East, other cleaning solvents, and chemicals used to spray for mosquitos.

For the right hand, the respective examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include the documented in-service treatment for a sprained thumb and fractured right 2nd metacarpal head on his right hand in June 1989 and the subsequent right hand injury in August 1997.

A complete rationale must be provided for any opinion.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain why and address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be rendered.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the November 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 








of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





